﻿ 



 
Mr. President, permit me to congratulate you, in the name of the Ghana delegation, on your election to the highest office of the General Assembly and, for that matter, of our Organisation. Your qualifications, experience and proven diplomatic skill assure us of a vary rewarding and successful tenure. It gives us added pleasure. In view of the close and cordial relations between our two countries, to see you presiding over this session. We wish to assure you of our cooperation at all times.
I should also like to place on record our appreciation of the devoted commitment to duty which your predecessor demonstrated during his entire tenure. As Chairman of the Group of 11, we had the opportunity to work closely with Mr. Guido de Marco; and we wish to note the impressiveness of his firm grasp of the intricate issues of multilateral diplomacy and his ability to create consensus out of seemingly irreconcilable positions.
When we last met here to reflect on the international situation, the high hopes of the world for peace and development after the relaxation of cold-war tensions risked being dashed in the face of the threat of war in the Gulf. In spite of world-wide appeals for a peaceful resolution of the conflict, sadly, war broke out.
The damage that the war has caused to man and his environment is yet to be fully assessed. The immediate consequences of the war - many dead, the untold suffering of the bereaved, the displaced and the dispossessed, the unparalleled environmental degradation that the burning fires of Kuwait inflict on the region - testify to the fragility of a world that builds its peace on might alone or solely on the concept of deterrence. That the war occurred at all reminds us of the distance that still lies before us on the

road to full international peace and security. He are compelled to work diligently for the establishment of a truly just international order founded on the noble and valid principles enshrined in the Charter of our Organisation, an order that will command and enjoy general legitimacy.
The time for such an order is very much now. The end of the global ideological division has unbound many promises. From grass roots to leaders in Eastern Europe, the yearning has been articulated for a greater and more rewarding interaction with the rest of the world.
Another significant step forward towards securing international peace and security was achieved when President Bush and President Gorbachev signed the strategic arms reduction treaty (START) on 31 July this year in Moscow to reduce their stocks of intercontinental ballistic missiles. He congratulate them and urge them to strive towards involving all nuclear States in order to rid our world of such deadly weapons and offer assurance against their proliferation or manufacture by others.
A reunited Germany has now taken its place in the world and is poised to become an important factor for peace and development. The peoples of Yemen have put behind them years of misunderstanding and now stand united in one country, the Republic of Yemen. Independent Namibia has consolidated its political freedom as a valuable member of our world body.
He have at this session witnessed the admission of seven new Members into our Organisation as sovereign independent States. He take this opportunity to welcome them warmly and we share their pride and aspirations. He hope that their membership in our Organization will provide the Democratic People's Republic of Korea and the Republic of Korea with yet another forum for dialogue and shared understanding that will pave the way to the eventual unification of the two Koreas.

The forces of change that the and of the cold war has unleashed upon the world continue to make their Impact across the entire globe. The conflict In Angola appears to be coming to an end. In Cambodia, the momentum that the United Nations Peace Plan generated is gathering speed. Tentative steps towards peace In Afghanistan and El Salvador are evident.
We must also note with appreciation the initiative President Bush has taken to bring a more-lasting peace to Cyprus. The situation of "no peace, no war", though preferable to an outbreak of war, cannot prevail forever. We call on all concerned to cooperate in this laudable initiative.
Under the aegis of the United Nations, Western Sahara has hopefully entered the last stage of a final, definitive solution. We call upon both sides to give the United Nations-sponsored programme a chance to usher peace into the region.
In Liberia, the efforts of ECOMOG, the Military Observer Group of the Economic Community of West African States (ECOWAS), have helped to halt the senseless killing that threatened to tear the country apart. We call upon the international community to provide the necessary material and financial support for this international effort. Above all, we wish to appeal to the leaders of the various factions in Liberia to seek resolution of their differences without further recourse to arms.
The seemingly intractable Middle East crisis has begun to respond to some important initiatives. It is a matter of course that durable peace can only be achieved through the involvement of all parties, including the Palestine Liberation Organization, in the negotiating process.
The spirit of cooperation and dialogue that has prevailed over the atmosphere of confrontation and mutual recrimination has presented the United 
Nations with new opportunities. The enhanced role that the Organisation has been called upon to play in the efforts of Member States to build a solid foundation for peace and development has been innovative and exciting. He wish to place on record our sincere appreciation for the work of our Secretary General, Mr. Peres de Cuellar, and his team of dedicated assistants in the cause of world peace and development. Although the end of the cold war has benefited the cause of peace all over the world, much remains to be done to secure this peace.
With regard to the nations around which some of the big Powers have placed economic blockades, we wish to state that the end of the cold war calls for the expansion of detente, for dialogue and discourse, so that all nations can become part of a global family in which none shall be castigated for holding views that are contrary to the dominant concepts of government and economic management.
Today, South Africa stands knocking at the door to be allowed to re-enter the comity of nations. The repeal of the legislative pillars of apartheid, at least in theory, indicates that apartheid is in the process of being dismantled. The scrapping of the infamous Population Registration Act has established the possibility for basic equality in South Africa. The people of South Africa, however, are yet to enjoy an atmosphere conducive to free and meaningful negotiation. The recent disclosures about the clandestine military and financial support given by the National Party regime to the Inkatha Movement and the state-supported violence against members of the African National Congress have confirmed our often-stated doubts about the total and unquestionable commitment of the regime to the complete eradication of apartheid.

It in thus a matter of regret and concern to the people and the Government of Ghana that certain Member States of the United Nations have unilaterally decided to suspend the measures agreed upon and affirmed by consensus by the Organisation in the Declaration on Apartheid and its Destructive Consequences in Southern Africa, adopted on 14 December 1989 at the sixteenth special session of the General Assembly. It has often been said that General Assembly resolutions have no binding effect and that they are largely recommendations to Member States. However, the credibility of the Organisation requires that Member States endeavour to comply with conclusions reached in a democratic way.
He expect this session to reach conclusions that would not countenance any attempt designed to perpetuate apartheid in any other form. He need not equivocate on our abhorrence of racism and racial discrimination in any guise. He have to remind the racist regime continuously of our determination to ensure the eradication of apartheid. This is a moral responsibility from which we cannot escape. At the same time, we must not forget the senseless killings in Mozambique initiated by apartheid South Africa. Every effort has to be made to secure the cooperation of the Mozambique National Resistance (RENAMO) rebels in the search for peace.
The manifestations of ethnic rivalry, particularly in Europe, would test to the limit the spirit of tolerance and mutual understanding that should mark the post-cold-war era. He welcome the efforts being made to bring peace to the friendly State of Yugoslavia. Similarly, it is our view that satisfactory arrangements should be made to guarantee peace in the Union of Soviet Socialist Republics. This peace, it is our hope, will be based on the need to preserve the brotherly ties that link the republics of that great country.

It will only serve the cause of global disorder if the rest of the world is heard or seen to be supporting the forces of anarchy and disunity in that country.
While our efforts at disarmament and the peaceful resolution of regional conflicts must continue, these efforts in themselves cannot offer lasting solutions unless we tackle another fundamental threat to international peace and security - namely, global poverty.
The statistics on world poverty provided by a number of institutions, including those in the United Nations system, such as the World Bank, the International Monetary Fund and the United Nations Department of International Economic and Social Affairs (DIESA), continue to be disturbing. In its Global Economic Prospects and the Developing Countries 1991, the World Bank persuasively demonstrates the growing interdependence of the economies of industrialised and developing countries. For their 70 per cent share of world trade and output, the industrialised countries depend upon the developing countries for one quarter of their export sales, one fifth of their primary commodity inputs and nearly one half of their petroleum supplies. Sixty per cent of the trade and 47 per cent of the primary commodity inputs of the developing countries lie with the industrialised countries. Yet 70 per cent of world income is produced and consumed by 15 per cent of the world's population in the industrialized countries. The competition that has been forced upon 85 per cent of the world's population for the remaining 30 per cent of world income has consigned 41 least developed countries to an average annual per capita income of $300. This stands in striking contrast to the average annual per capita income of $14,500 in the industrialized countries.
Ghana) The impact of technological innovation in the industrialised countries will doubtless widen this gap. Assessments by international agencies point to the dangers of this ever-widening world disparity. In its overall perspective of the world economy up to the year 2000, DIESA foresees the prevalence of a state of disequilibrium, with internal and external imbalances in most regions. The World Bank suggest that the divergent patterns of growth observed in the 1980s will probably continue into the next decade. And the Economic Commission for Africa (ECA) has already described the 1980s as a "lost decade" to the Member States of its region.
The 85 per cent of the world's population that lives on 30 per cent of the world's income are not asking the world's 15 per cent for charity. We do recognise our primary and ultimate responsibility for our own development. There is clear evidence that in many instances some of us have achieved in decades what it took some of the industrialized countries centuries to achieve. Some have adopted socially and politically difficult economic restructuring and reform measures. It is increasing factor of external influences that are beyond our control has, moreover, inhibited these efforts.
The international economic order, including the global financial and trade arrangements, that we were ushered into at independence still exploits our economies. Our restructuring and reform measures have in most cases resulted in increased production and productivity, but with diminishing returns. The unfavourable terms of trade, marked by falling commodity prices and increasing prices of industrial goods and services, coupled with high fiscal deficits in the industrialized countries and high international interest rates, have made debt-servicing a major burden on our fragile economies. In a situation where from 45 per cent to 80 per cent of export

earnings are diverted into debt-servicing, the prospect of many of our economies regressing into a state of subsistence is not idle speculation.
The concern that the international community, through the General Assembly, has shown over the accelerating degradation of the global environment and the drug menace should encourage us to appreciate the unsustainability of the world's development models and life-styles. While in the industrialised countries it is prosperity that is at the root of environmental degradation, in the developing countries it is poverty that accounts for that state of affairs.
The depletion of the ozone layer that leads to global warming is the direct consequence of industrialization in the developed world. In the developing world, the necessity to eke out existence from the land and water has shown up as desertification and pollution. The Beijing Declaration of June this year aptly recognized that the inequities in current international economic relations not only have constrained the economic development of the developing countries, but have also undermined their capability to participate effectively in global environmental efforts. Resolution 44/226, which the General Assembly adopted last year, provided relevant guidelines for global discussions on the transfer of technology and financial resources, and should safely guide our discussions preparatory to and during the international Conference on Environment and Development.
It is again poverty in the developing countries that largely explains the resort to drug trafficking. Ghana has, without hesitation, joined in the international effort against the drug menace. We have passed laws that prescribe severe penalties, including confiscation of property, huge monetary fines and long prison terms. We have also adopted policy measures aimed at
the rehabilitation of addicts and at discouraging the production and use of drugs. Me are, however, not unmindful of the fact that the success of the global efforts depends on an overall balanced growth of the world economy.
A world that sincerely desires peace would have to rethink its attitude towards the present global economic imbalances. Poverty is a grim enemy of peace. Within the framework of gains from the demise of the cold war, we must strive to change the unfair international economic order. First of all, developing countries have to be relieved of the debt burden. Both the debt stock and the debt service must be reduced or eliminated completely. The recommendations of the Secretary-General's Expert Group on Africa's debt would have to be given serious consideration. Moreover, all measures that would stabilise commodity prices and promote the transfer of financial resources and technology to the mutual benefit of the industrialised and the developing countries will have to be taken.

It is important to stress the inextricable links between political and economic developments at the international level, to underscore the need to make full use of the present favourable international situation and to lay the foundation for a lasting peace. It is tempting, for some, to see the ideological collapse of Eastern Europe as a victory for the inequitable global economic system that consigns the majority of the world to poverty. It has been remarked, more than once, that the industrial countries do not need the developing countries. There is nothing further from the truth. Developing countries may not command the arsenals of destruction that compel attention, but we are an essential part of a common interdependent world.
That interdependent world calls for increasing solidarity and cooperation. And nowhere is this more poignantly reflected than in the Accra Declaration of the Non-Aligned Movement, which examines a world in transition from diminishing confrontation to increasing cooperation. Recognising that the unprecedented new vistas for peace demand new strategies of cooperation, the Non-Aligned Movement, which is today the Council of the Majority, pledges to do what such cooperation in fairness requires of members of the Movement as we demand what justice and equity entitle us to.
The Accra Declaration places new emphasis on the eradication of poverty, hunger, malnutrition and illiteracy. It urges the international community to match its will, determination and resources against these enemies of humanity. The Declaration calls, in that regard, for special attention to be paid to the monumental problems of Africa, which the world ignores at its peri1.
The non-aligned perception of a new system of international relations is one which is rooted in the principles of the United Nations Charter, and in
whose crafting the Hon-Aligned Movement, the Council of the Majority, needs to play a more Important and effective role, if that new system is to command legitimacy and acceptance.
The new world order does not call for the capitulation of the third world to any super-Power even in a unipolar world, and the Hon-Aligned Movement has no room for those who covet the distinction of being wards of super-Powers. At Accra, the Hon-Aligned Movement reaffirmed the continued relevance of the Movement as a free association of sovereign, independent States which recognise that there are third-world political and economic concerns that must be reflected on the international agenda. As part of that agenda, the Conference included the promotion of political pluralism and respect for human rights, whatever some detractors may say to the contrary. However, there is no basis for making the promotion of these values new conditionalities for international economic cooperation. And it must be admitted that the notion that development is not possible without them has no historical foundation.
In the non-aligned perception of a new world order, a revitalized North-South dialogue becomes urgent and compelling. The Group of 77, which Ghana is honoured to lead this year, stands ready to engage in constructive negotiations with the developed countries on the basis, we hope, of the shared objective of making the international economic order just and equitable so that all can realize their legitimate aspirations for better standards of living.
The Accra Declaration of the Non-Aligned Movement is not alone in recognizing the primacy of development to international peace and security. In its The World Development report 1991, the World Bank vividly captures the mood of the times when it opens its 290-page report with the sentence "Development is the most important challenge facing the human race". The new
encyclical "Centesimus Annus" of Pope John Paul II actions this same opinion when it states
"... the new name for peace is development. Just as there is a collective responsibility for avoiding war, so too there is a collective responsibility for promoting development."
In the discharge of that collective responsibility, let us not see some of us as irritating and nagging intruders, parasites or lazy people seeking only to consume what others have produced. Developing countries only ask for the right to development within a just international economic order. That if also most vital for a peaceful world.
